Citation Nr: 0431277	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
purposes of nonservice-connected pension.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1993, 
including service in the Persian Gulf (Southwest Asia).  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VA Regional Office (RO) in San Juan, Puerto Rico, which, in 
pertinent part, denied entitlement to nonservice connected 
disability pension.  In March 2001, the Board remanded the 
claim.  The claim now returns following additional 
development.


FINDINGS OF FACT

1.  The medical evidence of record confirms that the veteran 
has a lesion of the peripheral vestibular portion of the 
inner ear with left ear hearing loss, tinnitus, and 
complaints of frequent dizziness with staggering and nausea.  

2.  The veteran contends that he has frequent, unexpected, 
attacks of vertigo, sometimes as frequently as daily, with 
two or three episodes on the same day at times, sometimes 
with nausea and other symptoms.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
VA pension purposes are met.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.342, 4.15, 
4.17, 4.25, 4.87, Diagnostic Code 6205, 4.130, Diagnostic 
Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not been awarded service connection for any 
disability.  The veteran contends that he is permanently and 
totally disabled as a result of his medical disorders, and 
that he is therefore entitled to non-service-connected 
pension.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for pension benefits was 
submitted in August 1998, prior to the date of enactment of 
the VCAA.  As the claim was in appellate status and pending 
as of the date of enactment of the VCAA, the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

As the decision below is fully favorable to the veteran, 
further discussion of the RO's compliance with the VCAA is 
not required.  

Factual background

In this case, the veteran's primary disability is a 
peripheral vestibular disorder, with a history of Meniere's 
disease.  For purposes of information only, without reliance 
thereon, the Board notes that a peripheral vestibular 
disorder is a disorder of the bony labyrinth of the ear.  
Dorland's Illustrated Medical Dictionary 1834 (27th ed. 
1988).  Meniere's disease is manifested by hearing loss, 
tinnitus, and vertigo resulting from a nonsuppurative disease 
of the labyrinth of the ear.  Id. at 489.

In this case, VA clinical records reflect that, in 1996, the 
veteran sought treatment on several occasions, complaining of 
nausea, hearing loss, chronic vertigo, and an earache, 
reporting that the symptoms had been manifested for about a 
year.  Several different medications were prescribed for 
treatment of the veteran's vertigo, including Antivert and 
cyanocobalamine (vitamin B12).  

In January 1997, the veteran complained of anxiety and 
nervousness.  VA examination conducted in March 1997 resulted 
in assignment of a diagnosis of anxiety disorder, not 
otherwise specified, and assignment of a Global Assessment of 
Functioning (GAF) score of 85.  On general medical 
examination in March 1997, the veteran reported that he was 
diagnosed as having Meniere's disease by the New York City VA 
Medical Center, and reported some relief from vertigo with 
use of Antivert.  His carriage was normal, there were no 
sensorimotor defects or abnormalities.  A diagnosis of 
vertigo, by history, was assigned.  By a rating decision 
issued in December 1997, claims of entitlement to service 
connection for nephrolithiasis, vertigo, and anxiety were 
denied.

May 1998 audiologic examination disclosed negative Stenger 
testing, and tympanogram evaluation disclosed normal 
compliance of the tympanic membranes.  The veteran's 4-
frequency average threshold hearing loss was 20 decibels in 
the right ear, both for air and bone conduction, and 54 
decibels on the left, both for air and bone conduction.  
Speech recognition was 100 percent in the right and 80 
percent in the left.  

In August 1998, the veteran again sought veterans' benefits.  
The report of August 1998 Auditory Brainstem Response (ABR) 
examination disclosed that all major waves were present and 
there was no abnormal interaural latency difference.  
Electronystagmogram examination disclosed no abnormality of 
gaze tests, sinusoidal tests, saccade tests, or positional 
tests.  There was unilateral weakness in the left ear, with 
directional preponderance to the left side, and normal 
fixation suppression of nystagmus on bithermal caloric 
examination.  The examiner concluded that the results were 
consistent with peripheral vestibular involvement, left side.  

On VA examination in November 1998, tinnitus was diagnosed.  
VA audiologic examination conducted in December 1998 
disclosed a four-frequency right ear average hearing loss of 
17 decibels and of 45 in the left ear.  Speech recognition 
was again 100 percent in the right ear and 80 percent in the 
left ear.  The examiner concluded that the veteran had 
sensorineural hearing loss and normal middle ear function.

In his July 1999 substantive appeal, the veteran indicated 
that he had additional diagnoses, including chronic sleep 
disorder, which had not been considered in determining 
whether he was permanently and totally disabled.

A February 2000 VA examination disclosed that the veteran was 
unable to leave his home because of the suddenness of the 
episodes of vertigo.  He used medication to assist him to 
sleep.  His affect was adequate.  He reported depression and 
frustration.  The examiner concluded that the veteran had 
depressive disorder, not otherwise specified, but noted that 
a claims file with medical history was not available.  A GAF 
of 60 was assigned.

On general medical examination in February 2000, the veteran 
reported poor sleep, chronic depression, Meniere's syndrome 
with tinnitus and hearing loss, and dizziness.  The examiner 
assigned a diagnosis of Meniere's syndrome.

VA examination conducted in March 2000 a four-frequency right 
ear average hearing loss of 19 decibels and of 48 in the left 
ear.  Speech recognition was again 100 percent in the right 
ear and was 70 percent in the left ear.  The examiner noted 
that bone and air conduction test results were the same, that 
tympanograms were the same bilaterally, that there was no 
abnormality on electronystagmography, including no nystagmus 
in any position.  

Following the Board's March 2001 Remand, a September 2002 
computed tomography examination of the brain, with special 
attention to the posterior fossa and internal auditory 
canals, was normal.  A Social and Industrial Survey conducted 
in June 2002 disclosed that neighbors had observed that the 
veteran had a series of "attacks" which had required him to 
be hospitalized.  The veteran reported two or three episodes 
of vertigo daily, with lingering dizziness after the vertigo 
stopped. 

On VA examination conducted in May 2002, the veteran reported 
vertigo and depression.  He was not spontaneous.  He reported 
that he went out only when accompanied because he was afraid 
of having a dizzy spell.  Dysthymia and schizoid and avoidant 
personality features were diagnosed.  The examiner assigned a 
GAF of 50-55.

An August 2002 audio exam revealed a moderate to moderately 
severe sensorineural hearing loss.  Electronystagmography 
testing showed a left peripheral vestibular lesion which 
interferes with balance and coordination and was the main 
cause of severe episodic positional vertigo attacks.

The veteran's respiratory functioning was also assessed.  The 
veteran had a dry cough, with occasional production of 
whitish sputum.  He was under treatment for asthma, with 
attacks averaging monthly.  He was using Albuterol, Flonase, 
and other mediations for control of asthma.  Spirometry 
examination disclosed normal findings, and pulmonary function 
testing disclosed mild air trapping and decreased airway 
resistance.  The final diagnosis was bronchial asthma with 
normal pulmonary function.

Legal analysis

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
claims must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).

A veteran may establish entitlement to pension by showing 
that he or she has a lifetime impairment which is sufficient 
to render it impossible for the "average person" to follow 
a substantially gainful occupation.  38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. § 4.15.  A veteran who suffers the 
permanent loss of use of both hands or both feet, or of one 
hand and one foot, or of the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. § 4.15.  The evidence establishes that, 
in this case, the veteran does not have any of these 
disabilities.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).  The evidence in this case establishes that 
the veteran is not a patient in a nursing home, and has not 
been awarded disability for Social Security Administration 
purposes.

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular evaluation for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the specified percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extraschedular basis, if the veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.16(b).

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 


Analysis

The veteran's peripheral vestibular disorder is currently 
evaluated as 30 percent disabling under Diagnostic Code (DC) 
6205, used to evaluate Meniere's syndrome (endolymphatic 
hydrops).  38 C.F.R. § 4.87.  Under DC 6205, a 30 percent 
rating is assigned for Meniere's syndrome with hearing 
impairment with vertigo less than once a month, with or 
without tinnitus.  A 60 percent evaluation is in order when 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A 100 percent rating is warranted 
when there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  A Note to DC 6205 specifies that Meniere's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  However, an 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under Code 6205.

In this case, the veteran has reported episodes of vertigo 
for many years.  Although no episode of vertigo has been 
elicited during VA examinations, the VA examinations have 
provided objective medical confirmation that the veteran has 
a lesion of undiagnosed etiology in the veteran's middle ear.  
Other possible causes of the veteran's symptoms, such as 
acoustic neuroma, have been ruled out.  

The veteran has provided statements from friends and 
relatives who have witnessed episodes of vertigo.  The 
veteran has consistently stated, in discussions with health 
care providers for treatment purposes or examination 
purposes, and in written statements for benefits purposes, 
that the episodes of vertigo are both sudden and frequent, 
occurring more often than weekly, and sometimes as much as 
three times daily.  The veteran's clinical records reflect 
that he has, at times, reported that he is unable to come to 
a medical appointment because he has suffered an attack of 
vertigo.  The veteran uses a cane, which he states he needs 
to prevent him from falling when he experiences sudden 
vertigo.  

It appears to the Board that the veteran's peripheral 
vestibular disorder alone, without consideration of his other 
nonservice-connected disorders, warrants a 100 percent 
schedular evaluation.

In addition, the veteran's psychiatric disorder is evaluated 
as 10 percent disabling for pension purposes, and the veteran 
has several other medical disorders. 

The veteran meets the criteria for a permanent and total 
disability rating for VA pension purposes.


ORDER

The appeal for a permanent and total disability rating for 
purposes of nonservice-connected pension is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



